     CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 1 of 36




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA

GERALDINE WALLUS
        Plaintiff,                  Court File No. 20-cv-1745

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


MUSTAFA SULTAN,
        Plaintiff,                  Court File No. 20-cv-1747

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JEFFREY BOYETTE,
          Plaintiff,                Court File No. 20-cv-1749

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JAY WASYLYNA,
         Plaintiff,                 Court File No. 20-cv-1753

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.
     CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 2 of 36




ROBERT WALLACE,
        Plaintiff,                     Court File No. 20-cv-1757

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


FOREST TAYLOR,
         Plaintiff,                    Court File No. 20-cv-1758

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


DOUGLAS BRACA
        Plaintiff,                     Court File No. 20-cv-1763

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


GARY MARTIN
        Plaintiff,                     Court File No. 20-cv-1765

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.




                                   2
          CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 3 of 36




    RUSSEL NISBET,
              Plaintiff,                                    Court File No. 20-cv-1769

    v.

    3M COMPANY and
    AEARO TECHNOLOGIES LLC,
             Defendants.


    VAUGHN SCHER
            Plaintiff,                                      Court File No. 20-cv-1771

    v.

    3M COMPANY and
    AEARO TECHNOLOGIES LLC,
             Defendants.


    COREY SHOTT,
             Plaintiff,                                     Court File No. 20-cv-1772

    v.

    3M COMPANY and
    AEARO TECHNOLOGIES LLC,
             Defendants.


PLAINTIFFS’ OMNIBUS MEMORANDUM IN SUPPORT OF MOTIONS TO
     REMAND FOR LACK OF SUBJECT MATTER JURISDICTION

         A group of individual claimants filed separate actions in Minnesota state

court against Defendants 3M Company and Aearo Technologies, LLC; Defendants

removed those actions.1 By agreement of the parties, and for the sake of economy,


1
  There are 11 such causes. They are: (1) Geraldine Wallus v. 3M Co., et al., Case No. 20-cv-1745; (2) Mustafa
Sultan v. 3M Co., et al., Case No. 20-cv-1747; (3) Jeffrey Boyette v. 3M Co., et al., Case No. 20-cv-1749; (4) Jay
Wasylyna v. 3M Co., et al., Case No. 20-cv-1753; (5) Robert Wallace v. 3M Co., et al., Case No. 20-cv-1757; (6)
Forest Taylor v. 3M Co., et al., Case No. 20-cv-1758; (7) Douglas Braca v. 3M Co., et al., Case No. 20-cv-1763; (8)


                                                        3
          CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 4 of 36




Plaintiffs have prepared an omnibus memorandum in support of their separate

motions to remand for lack of subject matter jurisdiction. The same memorandum

and all exhibits have been filed separately in each of the individual causes to

ensure the record is complete in each.

         As has been true in prior circumstances, Defendants remove Plaintiffs’ state-

law, failure-to-warn claim, arguing the Court has jurisdiction under the federal

officer removal statute, 28 U.S.C. § 1442, to decide its asserted government

contractor defense—which has now been rejected several times, both by this Court

and the MDL court. See Graves v. 3M Co., __ F. Supp. 3d __, 2020 WL 1333135, at

*6 (D. Minn. Mar. 23, 2020); Trail v. 3M Co., No. 20-1153, 2020 WL 4193868, at *4 (D.

Minn. July 29, 2020); In re 3M Combat Arms Earplug Prods. Liab. Litig., 3:19md2885,

2020 WL 4275646, at *20 (N.D. Fla. July 24, 2020) (Ex. A). Defendants now add an

unfounded combatant activities defense as well to their removals of the claims

asserted by Plaintiffs Taylor and Nisbet. See Taylor, Doc. 1 at 13-15.2 And in all

causes, Defendants further remove under the general removal statute, 28 U.S.C.

§ 1441, claiming this Court has federal enclave jurisdiction because they surmise

that some injuries may have occurred on federal enclaves. Id. These bases for

jurisdiction are no sounder than the government contractor defense this Court has




Gary Martin v. 3M Co., et al., Case No. 20-cv-1765; (9) Russell Nisbet v. 3M Co., et al., Case No. 20-cv-1769; (10)
Vaughn Scher v. 3M Co., et al., Case No. 20-cv-1771; and (11) Corey Shott v. 3M Co., et al., Case No. 20-cv-1772.
2
  Because the broadest arguments for removal are those included in the notice in claimant Forest Taylor’s case - it
predicates removal upon the purported availability of the government contractor and combatant activities defenses,
while also asserting federal enclave jurisdiction - Plaintiffs’ references to the operative notice and associated pleadings
will be to the documents filed in Case No. 20-cv-1758 unless otherwise noted.


                                                            4
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 5 of 36




already rejected. This Court should reject Defendants’ attempts to remove civilian,

state-law failure-to-warn claims just as it has previously done.

                            FACTUAL BACKGROUND

      The Court has seen these facts before. See, e.g., Graves, 2020 WL 1333135, at

*1–2; Trail, 2020 WL 4193868, at *1–2. Plaintiffs are civilian users of Defendants’

Combat Arms version 2 earplugs. See, e.g., Taylor, Doc. 1-1 at ¶¶ 8-12. The

earplugs, as this Court is aware, tended to imperceptibly loosen if worn without

following the proper fitting instruction. Id. at ¶ 17-18. When loosened, the

earplugs allowed damaging sounds to enter the ear. Id. at ¶ 17. The civilian

Plaintiffs used the earplugs without receiving proper fitting instructions from

Defendants and suffered injuries as a result. Id. at ¶¶ 43-55.

      Defendants yet again remove.             They persist in asserting a federal

government contractor defense against all Plaintiffs, despite this Court’s and the

MDL court’s rulings against them on the issue. See, e.g., Taylor, Doc. 1 at 12–14.

They now also assert a combatant activities defense as to Plaintiffs Taylor and

Nisbet, although there is no allegation either Defendant ever participated in any

battlefield activities alongside the military. Id. at 13-15. And they also assert that

this Court has federal enclave jurisdiction over all Plaintiffs, even though they do

not identify any federal enclave that Plaintiffs are alleged to have visited. Id. at 15-

17.

      Plaintiffs move to remand. As with Graves and Trail, Plaintiffs respectfully

request a ruling before the JPML orders transfer of this case to the MDL court since

the relief of remand will be delayed by transfer to a court without jurisdiction over


                                           5
           CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 6 of 36




their claims. Plaintiffs timely objected to the conditional transfer order in this

cause3 and will file motions to vacate those orders. Based on the established

briefing schedules, Plaintiffs anticipates those motions to vacate being heard at the

Panel’s December 3, 2020 session.

                                               ARGUMENT

          This Court lacks subject matter jurisdiction over this case because 3M cannot

show it has a colorable federal defense to the Plaintiffs’ claims. The MDL court’s

recent opinion granting summary judgment to the MDL plaintiffs on Defendants’

government contractor defense creates an unsurmountable hurdle for Defendants

to clear. Armed with the history of Defendants’ previous removal attempts as well

as the recent summary judgment order from the MDL Court regarding the

government contractor defense, Plaintiffs’ instant motion to remand should be

granted.

I.        Defendants Are Precluded from Obtaining Jurisdiction via a
          Government Contractor Defense.

          This Court has already precluded Defendants from asserting jurisdiction

based on the government contractor defense in a case with materially identical

allegations. Trail, 2020 WL 4193868, at *4. Defendants offer no reason there should

be a different result here. Taylor, Doc. 1 at 11-13. Indeed, there is now further

reason to preclude government contractor jurisdiction. The MDL court has very

recently granted summary judgment to the MDL plaintiffs on Defendants’

government contractor defense as to all claims, design defect and failure to warn.


3
    See MDL No. 2885, ECF No. 835, 836, 853.


                                                  6
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 7 of 36




Ex. A at 55–56. This Court should again preclude Defendants from asserting the

government contractor defense as a basis for jurisdiction. Plaintiffs additionally

request that Defendants withdraw this assertion of jurisdiction. Given this Court’s

and the MDL court’s rulings on the issue, Defendants have no basis to continue

removing to federal court based on the government contractor defense. With this

clear precedent, any argument related to the government contractor defense

should be stricken.

II.   Defendants Cannot Obtain Jurisdiction via a Combatant Activities or
      Government Contractor Defense.

      As this Court is well aware, where a complaint pleads only state law claims,

a federal court does not have jurisdiction based on a federal defense. See, e.g., Aetna

Health Inc. v. Davila, 542 U.S. 200, 207 (2004). Here, the exception invoked by

Defendants is the Federal Officer Removal Statute. 28 U.S.C. § 1442(a)(1). The

statute provides that cases against federal officers “may be removed despite the

nonfederal cast of the complaint; the federal-question element is met if the defense

depends on federal law.” Jefferson County v. Acker, 527 U.S. 423, 431 (1999).

      To satisfy the Federal Officer Removal Statute, the removing defendant

must plausibly allege that: (1) the defendant is a “person” under the statute; (2) the

defendant was “acting under” the direction of a federal officer when it engaged in

the allegedly tortious conduct; (3) there is a causal connection between the

defendant’s actions and the official authority; and (4) the defendant raises a

“colorable” federal defense. See Jacks v. Meridian Res. Co., 701 F.3d 1224, 1230 (8th

Cir. 2012). Defendants fail to meet three prongs of the test—the “acting under,”



                                          7
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 8 of 36




“causal connection,” and “colorable defense” requirements—for either a

government contractor or combatant activities defense.

      A.     The Defendants do not Satisfy the “acting under” Requirement

      Defendants do not satisfy the requirement that they were “acting under” the

direction of a federal officer with respect to the earplugs. While plaintiffs in past

cases did not dispute the acting under requirement was satisfied, the MDL Court’s

recent opinion shows that Defendants cannot satisfy this prong, either.

      In their removal papers, Defendants cursorily declare that this requirement

is met because “Plaintiff challenges Defendants’ conduct while designing, testing,

and writing instructions for the CAEv2.” See, e.g., Taylor, Doc. 1 at 7. But, as the

Defendants well know, this Complaint does not assert a cause of action for design

defect – only failure to warn. Defendants have tried, and failed, multiple times to

suggest that Plaintiffs’ claims are design-defect claims; this Court has found, under

a virtually identical Complaint, that “design-defect claims are not made here.”

Trail v. 3M Co., 20-cv-01175, Doc. 22 at 11.

      In order to satisfy the “acting under” requirement of § 1442(a)(1), a private

person's actions “must involve an effort to assist, or to help carry out, the duties

or tasks of the federal superior.” Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224, 1230

(8th Cir. 2012) (quoting Watson v. Philip Morris Cos., 551 U.S. 142, 152 (2007)). Not

all relationships between private entities and the federal government suffice to

effect removal under the federal officer removal statute. Id. The Supreme Court

has explained that “[g]overnment contractors fall within the terms of the federal

officer removal statute, at least when the relationship between the contractor and


                                          8
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 9 of 36




the Government is an unusually close one involving detailed regulation,

monitoring, or supervision.” Watson, 551 U.S. at 153. Moreover, although the

words “acting under” are “broad,” the Supreme Court has emphasized that they

are not “limitless.” Id. at 151. Here, determining the scope of the relationship

between Defendants and the military is the issue.

      The sale of a standardized item – even when a contract between the

contractor and the U.S. government existed related to that product – does not raise

the relationship to one that satisfies the “acting under” element of this test. Mayor

& City Council of Baltimore v. BP P.L.C., 952 F.3d 452, 461–62 (4th Cir. 2020)

(analyzing fuel supply contracts between a private defendant and Navy in which

defendant was tasked with supplying fuel that met detailed specifications and

established detailed branding and advertising requirements and determining that

“acting under” requirement not met). The sale of these earplugs to the military is

analogous to the sale of fuel to the military.      It is essentially a commodity,

commercial item that the military chose to purchase, and as such, does not allow

Defendants to invoke federal jurisdiction under §1442(a) in this case. Defendants

will protest that these earplugs were conformed to the military’s standards—but

those protestations are not fundamentally different than those made by the

defendant in Baltimore.

      Defendants aver that the “acting under” requirement is met in this case

because Defendants “designed and manufactured the CAEv2 at the direction of

the U.S. military to meet the military’s specific needs to provide hearing protection

and developed fitting instructions in coordination with the U.S. military. See, e.g.,


                                         9
           CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 10 of 36




Taylor, Doc. 1 at 8. However, the MDL Court recently ruled on cross-summary

judgment motions that Defendants “had no contractual relationship with the

Army regarding the design of the CAEv2,” Ex. A at 32, and granted summary

judgment to the Plaintiffs on the government contractor defense for both the

design defect claims as well as the failure to warn claims.                              4
                                                                                             In completing a

thorough review and analysis of the evidence, the MDL Court found that the

Defendants were not subjected to “reasonably precise specifications” from the

Federal Government. E.g. Id. at 44. More damaging for Defendants in these

failure-to-warn cases is the MDL Court’s finding that “[t]here is no evidence—

none—that the Army prohibited Aearo from warning of alleged dangers inherent

in the use of the CAEv2.” Id. at 54. The MDL court further found that “Defendants

simply cannot show that the Army substantively approved (or rejected) certain

warnings for the CAEv2.” Id. After putting forward their best evidence on the

relationship between themselves and the Federal Government with respect to the

exact products at issue – Defendants fall short. As such, Defendants have not

established that they satisfy the “acting under” requirement and this matter

should be remanded.

          B.       The Defendants do not Satisfy the “causation” Requirement

          This Court has previously examined the “causation” requirement of the test

in related matters and has held that, given the low hurdle, 3M demonstrated that

“the warnings and instructions for its earplugs plausibly have some connection to,



4
    The MDL Court has also denied a motion to certify its order on those motions for interlocutory review. See Ex. B.


                                                         10
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 11 of 36




or association with, governmental actions.” Graves, 2020 WL 1333135, at *3.

Plaintiffs respectfully ask this Court to reconsider this ruling in light of the MDL

Court’s summary judgment opinion.

      As the Court is aware, the federal officer removal statute permits removal

of actions “for or relating to any act under color of office.” 28 U.S.C. § 1442(a)(3).

While this statute sweeps broadly, it still requires a connection to official authority

or official duty, not merely to a federal official. See Willingham v. Morgan, 395 U.S.

402, 409 (1969) (“Past cases have interpreted the ‘color of office’ test to require a

showing of a ‘causal connection’ between the charged conduct and asserted official

authority.”) (emphasis added). This statutory requirement makes sense. Without

it, a federal officer could remove any suit, irrespective of the suit’s relationship to

official authority—could remove, as the Seventh Circuit colorfully put it, a trespass

suit that occurred while the officer was taking out the garbage. Ruppel v. CBS Corp.,

701 F.3d 1176, 1181 (7th Cir. 2012).

      3M cannot show causation because it cannot show any connection to any

official authority. “[C]ourts often merge the acting under/causal relationship

analysis . . . with a claim of a common law government contractor defense as set

forth in Boyle.” Hilbert v. Aeroquip, Inc., 486 F. Supp. 2d 135, 147 (D. Mass 2007).

This is because “under Boyle a defendant must establish that the United States

approved reasonably precise specifications,” and thus “the government’s role in

setting requirements is critical under the government contractor defense.” Id. at

147, n.11. In the time since the Court found the causal connection requirement

satisfied in Graves, the MDL Court has specifically found that “Defendants have


                                          11
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 12 of 36




failed to marshal evidence that would enable a reasonable jury to find in their

favor on the first requirement; namely, that the government approved reasonably

precise specifications for the CAEv2. Ex. A at 33–34. Defendants’ sole causation

argument—that they designed the earplugs because of federal specifications—

should therefore fail. See, e.g., Taylor, Doc. 1 at 9. Further, the MDL court’s

conclusion that there was no contract between Defendants and the military

demonstrates that there is no connection between Defendants’ earplugs and any

official authority. In other words, Defendants cannot show “the government made

[them] do it.” Brinson v. Raytheon Co., 571 F.3d 1348, 1351 (11th Cir. 2009).

      Courts will remand absent a showing of causation. See Holdren v. Buffalo

Pumps, Inc., 614 F. Supp. 2d 129, 150 (D. Mass. 2009). The MDL court order

confirms that Defendants’ causation argument fails. Plaintiffs’ request for remand

should be granted.

      C.     Defendants have not alleged a colorable combatant activities
             defense as to Plaintiffs Taylor and Nisbet

      Defendants’ claimed combatant activities defense, asserted in the notices

removing the claims asserted by Plaintiff Taylor, rests on a provision of the Federal

Tort Claims Act. See Taylor, Doc. 1 at 13-15; Nisbet, Doc. 1 at 13-15. But the Federal

Tort Claims Act, by its plain terms, does not apply in this action. Nor does that

statute authorize a judicially-created defense for Defendants. And even if it did,

Defendants have not shown they could avail themselves of the defense. Nothing

in the notice of removal suggests the Defendants have been anywhere near a




                                         12
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 13 of 36




battlefield in connection with the earplugs. So even if the combatant activities

defense exists, Defendants do not have a colorable argument that it applies here.

              1.    The Federal Tort Claims Act does not apply.

       Defendants’ notice of removal correctly identifies the combatant activities

defense as an exception to the Federal Tort Claims Act’s limited waiver of the

United States’ sovereign immunity. See, e.g., Taylor, Doc. 1 at 13-14 (citing 28 U.S.C.

§ 2680(j)).   But the notice fails to mention that Defendants, both private

corporations, have no sovereign immunity themselves and cannot vicariously

assert the immunity that would belong to United States. Whatever sovereign

immunity the Federal Tort Claims Act’s combatant activities exception preserves

for the federal government means nothing here. Defendants have no sovereign

immunity to preserve.

       The United States’ immunity from suit “is absolute and is inherent in the

government’s status as a sovereign.” Schneider v. United States, 27 F.3d 1327, 1332

(8th Cir. 1994) (emphasis added).       The Federal Tort Claims Act waives the

government’s immunity from tort claims, lest individuals have no legal recourse for

injuries resulting from its negligence. See 28 U.S.C. § 2674. Numerous exceptions

limit the waiver, including the combatant activities exception. 28 U.S.C. § 2680(j).

Thus, the United States retains its immunity from claims that come within the

combatant activities exception. But the United States’ immunity is irrelevant here.

“The doctrine of sovereign immunity may not be extended to cover the fault of a

private corporation, no matter how intimate its connection with the government.”

Foster v. Day & Zimmerman, Inc., 502 F.2d 867, 874 (8th Cir. 1974) (emphasis added).


                                          13
         CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 14 of 36




So even if the United States would have sovereign immunity from any of Plaintiffs’

claims, the Defendants cannot.

                 2.       The combatant activities exception does not preempt state
                          tort law.

        Defendants further claim that the inapplicable combatant activities

exception “create[s] a federal defense” the state-law failure-to-warn claims

asserted by Plaintiffs Taylor and Nisbet. See, e.g., Taylor, Doc. 1 at 14. The Federal

Tort Claims Act, however, does no such thing. The Court should reject the out-of-

circuit authority holding to the contrary.5

        Defendants’ claimed defense finds no support in the Federal Tort Claims

Act itself. The statute’s text—the touchstone for all statutory interpretation, see

Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992)—says absolutely nothing

about creating a federal defense to state-law tort claims against private

corporations.         Saleh v. Titan Corp., 580 F.3d 1, 21 (D.C. Cir. 2009) (Garland, J.,

dissenting) (“Nothing in the language of the [Federal Tort Claims Act] applies to

suits brought against independent contractors.”). Indeed, nothing in the statute

applies to private corporations at all. To the contrary, the Federal Tort Claims Act

expressly excludes contractors from the definition of federal employee and federal

agency. 28 U.S.C. § 2671; In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 341(4th Cir.

2014) (“The FTCA explicitly excludes independent contractors from its scope.”).

Considering this text in light of the “presumption against preemption,” Wyeth v.



5
 While other circuits have held the combatant activities exception creates a federal common law defense, the Eighth
Circuit has not done so.


                                                       14
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 15 of 36




Levine, 555 U.S. 555, 564–65 & n.3, 575 (2009), it is beyond dispute that Congress

did not intend to give Defendants a defense to a state-law claim when it passed

the combatant activities exception.

      The cases on which Defendants rely departed from the statutory text and

instead fashioned judge-made preemption rules, following Boyle v. United

Technologies Corp., 487 U.S. 500 (1988). See, e.g., Saleh, 580 F.3d at 5. But there is no

warrant for doing that, either. “[C]ases in which judicial creation of a special

federal rule would be justified” are “few and restricted, limited to situations where

there is a significant conflict between some federal policy or interest and the use

of state law.” O’Melveny & Meyers v. FDIC, 512 U.S. 79, 87 (1994) (citation and

quotation marks omitted). Defendants identify no federal interest or policy that

needs protecting. Without such a policy or interest, there’s no justification for

preempting state law.

      In any event, some courts have said “[t]he purpose underlying [the

combatant activities exception] is to foreclose state regulation of the military’s

battlefield conduct and decisions.” Harris v. Kellogg Brown & Root Servs., Inc., 724

F.3d 458, 480 (3d Cir. 2013) (emphasis added). But the Federal Tort Claims Act

reflects no federal policy or interest in protecting private companies from tort suits—

it expressly excludes independent contractors. 28 U.S.C. § 2671; In re KBR, Inc.,

Burn Pit Litig., 744 F.3d at 341. That Congress wanted to foreclose tort suits based

on the military’s battlefield conduct does not mean that it intended the same result

for private contractors. Indeed, the express exclusion of contractors from the

statute’s scope suggests opposite.


                                           15
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 16 of 36




      Beyond the statute, there’s evidence the government does not have a policy

or interest in shielding private companies from tort suits based on their conduct

during combat. The Department of Defense rejected rulemaking that sought to

extend Boyle in the way Defendants ask the Court to do. Saleh, 580 F.3d at 27

(Garland, J., dissenting) (laying out the rulemaking). And it is perfectly reasonable

that the government might prefer that private companies face the liability

consequences of their battlefield conduct.

      Given the lack of evidence of a federal policy or interest, and in the absence

of Defendants even trying to articulate a federal policy or interest, this Court

should not create a common law federal defense out of the combatant activities

exception.

             3.     Even if the combatant activities defense exists, Defendants’
                    allegations do not establish a colorable defense in this case.

      Assuming the combatant activities exception even could preempt state law,

it does not do so in these cases. In cases that apply the combatant activities

exception, that exception is narrowly circumscribed. Defendants’ own authority

states the test this way: “During wartime, where a private service contractor is

integrated into combatant activities over which the military retains command authority,

a tort claim arising out of the contractor’s engagement in such activities shall be

preempted.” Saleh, 580 F.3d at 9 (emphasis added). Defendants do not satisfy

either prong.

      First, Defendants were not - by any stretch - integrated into combatant

activities. To be sure, “combatant activities” is not limited to “engagement in



                                          16
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 17 of 36




physical force.” In re KBR, 744 F.3d at 351. But it does require that the activities at

issue be “both necessary to and in direct connection with actual hostilities.” Harris,

724 F.3d at 481 (quotation omitted and emphasis added). It follows that conduct

far from the battlefield does not count. Brokaw v. Boeing Co., 137 F. Supp. 3d 1082,

1106 (N.D. Ill. 2015) (“Not every activity tangentially connected with the military

will qualify for protection.”).    By that standard, courts have concluded that

activities adjacent to combat, such as “performing waste management and water

treatment to aid military personnel in a combat area” counts as combatant activities.

In re KBR, 744 F.3d at 351 (emphasis added). “[S]upplying ammunition to fighting

vessels in a combat area during war” has been, too. Id.

      Defendants did nothing that resembles combatant activity. There is no

allegation they ever went anywhere near a battlefield to supply their earplugs.

Instead, by all appearances, they supplied earplugs to the military, to private

companies, and to retailers in the United States, which in turn distributed them to

servicemembers, contractors, and the public. This attenuated link does not place

Defendants anywhere close to combat. And it should not give Defendants the

same protection courts have extended to contractors in the thick of it, assisting the

military on the battlefield. E.g., In re KBR, 744 F.3d at 351. Plaintiffs are aware of

no court that has given a contractor immunity simply because its products ended

up on the battlefield through the actions of others. That’s not surprising; doing so

would create unnecessary inconsistencies. Defendants’ position would have them

immune from a plaintiff who happened to be deployed while leaving them open

to suit from a plaintiff who wasn’t, even if both received the earplugs at the same


                                          17
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 18 of 36




basic training. The Court should reject Defendants’ combatant activities defense

so as to prevent that result.

      Second, the military did not retain “command authority” over Defendants.

The Defendants themselves don’t allege they were anywhere within the military

chain of command. And there’s no indication any military officer had any say in

Defendants’ day-to-day operations or tasks in the way a commander would have

over a contractor fully integrated into the chain of command. Put differently, a

contractor integrated in the chain of command would violate the UCMJ if he

disobeyed an order. 10 U.S.C. § 802(a)(10); 10 U.S.C. § 892. Defendants would not,

so far as the record shows. In fact, the MDL court found on a full record that the

U.S. Army “gave Aearo complete freedom to decide whether and how to proceed”

in designing the earplugs at issue. In re 3M Combat Arms Earplug Prods. Liab. Litig.,

No. 3:19-md-2885, Doc. 1280 at 41 (N.D. Fla. July 24, 2020). Defendants cannot

now claim the military had any command authority over them.

      Perhaps recognizing they cannot satisfy the foregoing test—the one their

own authority sets out—Defendants ask this Court to create a new standard. See,

e.g., Taylor, Doc. 1 at 14. They urge the Court to hold that the defense applies where

there is “the presence of combat activities” and “that such activities occur during

a time of war.” Id. This cannot be the standard. Defendants are invoking a judge-

made preemption defense, and in such cases federal law preempts state law only

when there is a “significant conflict” between state law and an important federal

policy. O’Melveny, 512 U.S. at 87. “[T]he scope of displacement of the preempted

non-federal substantive law must be carefully tailored so as to coincide with the


                                         18
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 19 of 36




bounds of the federal interest being protected.” Saleh, 580 F.3d at 8. As Boyle put

it, “conflict there must be.” 487 U.S. at 508. At best, the interest here is in

“foreclose[ing] state regulation of the military’s battlefield conduct and decisions.”

Harris, 724 F.3d at 480. Defendants’ test—requiring only the existence of combat—

would preempt state law regulating all manner of conduct with no effect on the

military’s battlefield conduct and decisions. By Defendants’ proposed standard a

contractor might, for example, be insulated from liability even if it directly

disobeyed military orders. See id. (rejecting a formulation of the conflict test that

would insulate contractors from liability even when they violated their contracts).

There is no federal policy in insulating contractors from liability for their breaches

of military orders, and thus no conflict warranting preemption. The Court should

reject Defendants’ proposed test.

      Defendants’ flawed test leads them erroneously to focus on plaintiff’s

conduct. E.g., Taylor, Doc. 1 at 14–15 (discussing plaintiffs’ employment in combat

zones). They seem to think that a supplier of faulty equipment is immune from

suit if the plaintiff is injured in a combat zone. That, though, is not how the

combatant activities defense works. Every case applying the defense (including

those Defendants cite) has focused on whether the contractor’s conduct is a

combatant activity. See In re KBR, 744 F.3d at 351 (waste management and water

treat functions to military personnel in combat zone deemed combatant activity);

Saleh, 580 F.3d at 1, 10–11 (contractors immune from suit for torture). That follows

from the defense’s purpose: to protect battlefield decision-making by immunizing

contractors acting pursuant to military control. The defense is not concerned with


                                         19
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 20 of 36




whether plaintiffs were injured during combat; the question, rather, is whether

holding the contractor liable for its conduct during combat would impinge the

military’s combat decision-making. The answer here is no.

                                    *    *      *

      The Federal Tort Claims Act does not give Defendants a combatant activities

defense, and they haven’t established (or even correctly stated) the elements of the

defense even if it did. This is not a colorable defense. The Court should remand

to state court.

      D.     The Defendants do not establish a colorable government contractor
             defense as to any of the Plaintiffs, either.

      As in Graves, Defendants’ notices of removal do not allege any significant

conflict between its Minnesota state law duty to warn and its contractual

obligations to the United States. Absent such a conflict, the government contractor

defense fails as a matter of law.

      As this Court recently held, to show a colorable government contractor

defense, 3M must show either: (1) “the government exercised such control that a

conflict with state law would be implied” or (2) that 3M could not have “complied

with its governmental requirements as well as state law.” Graves, 2020 WL

1333135, at *5. 3M must make at least this showing to establish jurisdiction here.

As did the plaintiff in Graves, Plaintiffs maintain that 3M must show that its state

tort duty to warn is “‘precisely contrary’ to the duty imposed by the government

contract.” Dorse v. Eagle-Picher Indus., Inc., 898 F.2d 1487, 1488 (11th Cir. 1990)

(quoting Boyle, 487 U.S. at 509).



                                        20
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 21 of 36




      This standard follows from the nature of the government contractor defense,

which is a limited preemption doctrine. The government contractor defense

preempts state law only to the extent “a significant conflict exists between an

identifiable federal policy or interest and the operation of state law.” Boyle, 487

U.S. at 507 (internal quotation marks and citations omitted and alteration

adopted). As the Supreme Court explained in Boyle, where a “contractor could

comply with both its contractual obligations and the state-prescribed duty of

care,” “[n]o one suggests that state law would generally be pre-empted” by the

government contractor defense. 487 U.S. at 509. In short, to assert the government

contractor defense, “conflict there must be.” Id. at 508.

      There is no such conflict here, just as there was not in Graves. By any

standard, 3M has not established the requisites of a “significant conflict” between

its obligations under the military contract to produce the earplugs at issue and its

state law duty to warn Plaintiffs of risks associated with the earplugs. 3M has not

identified any direct conflict between any warning the military instructed it to give

or prohibited it from giving and the warnings that state law requires. See, e.g.,

Taylor, Doc. 1 at 11–13. All 3M says is that the military “reviewed and approved”

civilian instructions. Id. at 12. But what 3M calls military “review and approval,”

this Court has already determined was merely 3M “voluntarily approach[ing]” the

military for advice about civilian instructions, which 3M found useful and

incorporated. Graves, 2020 WL 1333135, at *5. There was not in Graves and is not

here any indication that 3M was “obligated to seek government review, or that

governmental approval of the commercial product’s warnings was necessary or


                                         21
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 22 of 36




required.”   Id.   Absent such a showing, 3M cannot establish a government

contractor defense. See id. at *5–6.

      3M has the burden of establishing this Court’s removal jurisdiction in its

notice of removal. See 28 U.S.C. § 1446(a) (requiring notices of removal to

“contain[] a short and plain statement of the grounds for removal”); Moore v.

Kansas City Pub. Schs., 828 F.3d 687, 691 (8th Cir. 2016) (making clear that“[t]he

proponents of federal jurisdiction bear the burden to establish federal subject

matter jurisdiction.” (internal quotation marks omitted)). 3M need not win its case

to establish jurisdiction, of course, see Jacks, 701 F.3d at 1235, but it must do more

than merely identify a federal defense and recite its elements; it must aver

sufficient facts to show the defense is colorable. Id.; see Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014) (requiring removing defendants

to plausibly plead facts supporting removal in the same manner required by

Federal Rule of Civil Procedure 8).

      This Court has already concluded that 3M has not done so in an identical

case. Graves, 2020 WL 1333135, at *6. So far as 3M’s notices of removal show, 3M

could have both supplied earplugs to the military according to specifications and

warned Plaintiffs about the dangers of using the earplugs improperly. The

government contractor defense does not preempt state law where, as here, the

defendant’s own allegations indicate its government contract and state law duties

do not conflict. See id.; Holdren v. Buffalo Pumps, Inc., 614 F. Supp. 2d 129, 143 (D.

Mass. 2009) (stating that “[g]enerally speaking, a manufacturer could give the

government precisely the product it ordered while complying with its state-law


                                         22
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 23 of 36




duties to warn.”).

      Further, despite doing so in Graves, 3M has not submitted any affidavits or

documentary evidence that would support its defense, as defendants routinely do

when removing on the basis of the government contractor defense. In fact, the

defendants in many of the cases 3M cites in its notice of removal did so. See, e.g.,

Taylor, Doc. 1 at 10-11; Zeringue v. Crane Co., 846 F.3d 785, 791 (5th Cir. 2017)

(observing that “[t]o support this claim [to a government contractor defense],

Crane supplied sample military specifications and three affidavits.”); Cuomo v.

Crane Co., 771 F.3d 113, 116 (2d Cir. 2014) (finding that “[i]n support of removal,

Crane presented several affidavits and numerous documentary exhibits . . . .”);

Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 774–75 (E.D. Pa. 2010) (discussing

five affidavits submitted in support of government contractor defense). Other

cases cited elsewhere in Defendants’ removal establish the same principle. See

Albrecht v. A.O. Smith Water Prods., No. 11 Civ 5990(BSJ), 2011 WL 5109532, at *1

(S.D.N.Y. 2011) (stating that “[t]o support their contentions for and against

removal, the parties submitted numerous declarations about the contracting

relationship.”). Indeed, 3M cites a case where it was the defendant and submitted

documentary evidence to support its government contractor defense. See Ayo v.

3M Co., 2018 WL 4781145, *8, 11–14 (E.D.N.Y. Sept. 30, 2018) (identifying

documentary evidence 3M and other manufacturing defendants submitted to

support removal). 3M’s own authority demonstrates how short it has come of

showing it has a colorable federal defense. And its decision not to submit evidence

here after it did in Graves is telling—it is because 3M has nothing new and knows


                                         23
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 24 of 36




the evidence shows there is no federal jurisdiction.

      This Court in Graves joined numerous other federal courts in holding that

the government contractor defense does not preempt failure-to-warn claims where

there is no evidence that the military specified or approved the warnings at issue.

E.g., In re Hawaii Fed. Asbestos Cases, 960 F.2d 806, 812–13 (9th Cir. 1992) (holding

the government contractor defense inapplicable where the manufacturer “could

have provided detailed and prominent statements regarding the dangers of

asbestos insulation” consistent with the military’s design specifications for the

product); In re Joint E. & S. Dist. N.Y. Asbestos Litig., 897 F.2d 626, 630–32 (2d Cir.

1990) (“Here the Navy specification requiring that Eagle-Picher’s cement product

include asbestos does not conflict with a state law duty to warn and accordingly

does not command its displacement.”); Dorse, 898 F.2d at 1489–90 (“The

defendant’s exhibit of Navy Department specifications does not contain any

prohibition against health warnings on the product.”); Sanchez v. Air & Liquid Sys.,

Corp., 2018 WL 4502280, *3 (N.D. Cal. Sept. 20, 2018); Hukkanen v. Air & Liquid Sys.

Corp., 2017 WL 1217075, *3 (C.D. Cal. March 31, 2017); Walek v. Boeing Co., 2016 WL

910150, *5–6 (C.D. Cal. March 9, 2016); In re Asbestos Litig., 661 F. Supp. 2d 451, 455

(D. Del. 2009); Faulk v. Owens-Corning Fiberglass Corp., 48 F. Supp. 2d 653, 666 (E.D.

Tex. 1999) (granting remand where defendant did not provide “any evidence that

the federal government exerted any direction or control with regard to warning

about asbestos”). Graves and this line of authority confirms that 3M has failed to

show a conflict between federal policy and its state law duties.

      This Court accepted in Graves that even if the military specified the earplug


                                          24
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 25 of 36




design, as 3M asserts, that does not change the analysis. See Graves, 2020 WL

1333135, at *3–6. “It is . . . well established . . . that a defendant may not defeat a

state failure-to-warn claim simply by establishing the elements of the government

contractor defense with respect to a plaintiff’s design defect claim.” Oliver v.

Oshkosh Truck Corp., 96 F.3d 992, 1003 (7th Cir. 1996) (collecting cases). The reason

is that a design defect claim rests on a wholly separate category of conduct to a

failure-to-warn claim. A design defect claim charges that a manufacturer failed “to

exercise that degree of care in his plan or design so as to avoid any unreasonable

risk of harm to anyone who is likely to be exposed to the danger when the product

is used in the manner for which the product was intended, as well as an

unintended yet reasonably foreseeable use.” Holm v. Sponco Mfg., Inc., 324 N.W.2d

207, 212 (Minn. 1982). A failure-to-warn claim, by contrast, charges that a

manufacturer failed to “warn end users of a dangerous product if it is reasonably

foreseeable that an injury could occur in its use.” Gray v. Badger Min. Corp., 676

N.W.2d 268, 274 (Minn. 2004). Given this doctrinal distinction, it does not follow

that preemption of a design defect claim will necessarily result in preemption of a

failure-to-warn claim.

      3M’s refrain throughout its notice of removal is that the military established

design and performance criteria for the earplugs. See, e.g., Taylor, Doc. 1 at pp. 3-

5, 8, 12–13. Even if true, these allegations say nothing about what warnings, if any,

that the military required 3M to give. No conflict between federal policy and state

law exists if the government did not exercise its discretion to specify or approve

the warnings given, even if it exercised its discretion with respect to other aspects


                                          25
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 26 of 36




of the product. See Oliver, 96 F.3d at 1003. Whether or not the military controlled

the earplug design, as 3M claims, see, e.g., Taylor, Doc. 1 at 12-13, 3M has not shown

the military made a similar determination regarding the required warnings.

      Those problems cannot be undone by seeking to miscast a failure to warn

claim as a design defect claim in the hope of invoking the government contractors

defense. A plaintiff is the master of his complaint. He may have a plethora of

causes of action and chooses to pursue some or all of them. Plaintiffs’ complaints

make explicitly clear that their only claim is for failure to warn. See, e.g., Taylor,

Doc 1-1, at ¶¶ 43-55. In fact, there is only one claim alleged in each Plaintiff’s

complaint- a failure to warn claim. Id. Directly preceding Paragraph 41, in bold

and all capital letters the Complaint states “Count I: Strict Product Liability –

Failure to Warn.” Plaintiffs; Complaint specifically alleges that 3M “had a duty to

provide adequate warnings and/or instructions,” that “[i]t was foreseeable to

Defendants that the Combat Arms™ earplugs would be unreasonably dangerous

if distributed without the warning,” and that 3M had a “post-sale duty to warn.”

Id. at ¶¶ 46-50. Plaintiffs did not plead a Design Defect claim. 3M’s attempt to

manufacture a design defect claim from allegations that expressly limit the claim

to a failure to warn theory goes against the plain language of Plaintiff’s Complaint.

      In this effort to gerrymander the pleadings to suit its theory, 3M relies upon

inapposite cases. First, 3M concludes from Koutsoubos v. Boeing Vertol, Div. of

Boeing Co. that:

      [F]ailure-to-warn claims that are “merely repetitive of plaintiff’s
      assertions concerning design defects” and only allege that the
      defendants failed to warn that the product “had not been properly


                                         26
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 27 of 36




      designed, manufactured, assembled and tested” simply repeat design
      defect claims.

Doc 1 at 12-13 (citing 553 F. Supp. 340, 344 (E.D. Pa. 1982)). 3M fundamentally

misunderstands Koutsoubos’ point, which pertains to the fact that the plaintiff in

that case had alleged, in addition to a failure to warn claim, design and

manufacturing defect claims. See Koutsoubos, 553 F. Supp. 340, 341; see also Ramey

v. Martin-Baker Aircraft Co., 656 F. Supp. 984, 999 (D. Md. 1987), aff'd sub

nom. Ramey v. Martin-Baker Aircraft Co., 874 F.2d 946 (4th Cir. 1989) (“[f]or example,

in Koutsoubos …, the plaintiff alleged, in addition to design defects, manufacturing

defects and a failure to warn”). Thus, in Koutsoubos, the court found the failure to

warn claim to be “merely repetitive” of the plaintiff’s actually pled design defect

claim. Koutsoubos, 553 F. Supp. 340, 344. 3M’s self-serving “summary” of

Koutsoubos severely misrepresents Koutsoubos.

      Second, 3M cites Nicholson v. United Techs. Corp. in a similarly misguided

way. See 697 F. Supp. 598, 603 (D. Conn. 1988). Nicholson states that “[i]n some

cases duty to warn claims merely repeat design defects.” Id. That quote, however,

was referring to Koutsoubos, and specifically the fact that the plaintiff there had

essentially repeated his design defect claim as a failure to warn claim. Id. Again,

Nicholson, like Koutsoubos, is referring to the particular instance where a plaintiff

pleads both a design defect and a failure to warn claim. Here, it cannot be seriously

argued that a design defect claim was pled. Plaintiffs’ complaints contain a

singular claim for failure to warn, which is written in bold and all caps. See, e.g.,

Taylor, Doc 1-1 at 9.



                                         27
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 28 of 36




       3M clumsily constructs a strawman in asserting that Plaintiffs’ Complaints

are really a design defect claim disguised as a failure to warn claim. 3M tried to

do the same thing in Graves—that is, to persuade the Court that a failure-to-warn

claim is “really” a design defect claim—but this Court did not agree. The same is

true here. In its argument, 3M ignores Plaintiffs’ failure to warn claim is his only

claim. Further, 3M completely misinterprets existing case law in an attempt to find

any case law to support its dubious position. As 3M’s position holds no water, this

Court should remand this case back to Minnesota state court.

       Because 3M has not plausibly alleged its contractual obligation to the

military conflicts with state law, it cannot show its government contractor defense

is colorable. Without a colorable government contractor defense, 3M cannot

establish that this Court has subject matter jurisdiction under the federal officer

removal statute. This Court should therefore remand the case to state court.

III.   3M does not allege a plausible basis for federal enclave jurisdiction.

       Federal enclave jurisdiction stems from the Constitution’s Enclave Clause,

which gives Congress the power “to exercise exclusive legislation . . . over all

places purchased by the consent of the legislature of the state in which the same

shall be, for the erection of forts, magazines, arsenals, dockyards, and other

needful buildings.” U.S. Const. art. I, § 8, cl. 17. When the United States acquires

property under this clause, “the state law in effect at the time of the transfer of

jurisdiction continues in force as surrogate federal law” unless and until altered

by the federal government. Parker Drilling Mgmt. Servs., Ltd. v. Newton, 139 S. Ct.

1881, 1890 (2019) (quotation omitted and alteration adopted); see Mater v. Holley,


                                        28
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 29 of 36




200 F.2d 123, 124 (5th Cir. 1952) (“[A]ny law existing in territory over which the

United States has ‘exclusive’ sovereignty must derive its authority and force from

the United States and is for that reason federal law.”). Because federal law

supplies the rule of decision on federal enclaves, federal question jurisdiction

exists. E.g., id. at 125. But while Congress has exclusive legislative power over

federal enclaves, the state courts retain concurrent jurisdiction with the federal

courts. Id.

      All this matters only if the land in question is a federal enclave. And land

only becomes a federal enclave if the United States buys it with a state legislature’s

consent. See James v. Dravo Contracting Co., 302 U.S. 134, 141 (1937) (Enclave Clause

governs only “those cases where the United States acquires lands with the consent

of the Legislature of the state”). That much is plain from the Constitution’s text.

And the Supreme Court has held as much. It is, after all, “not unusual for the

United States to own within a state lands which are set apart and used for public

purposes. Such ownership and use without more do not withdraw the lands from

the jurisdiction of the state.” Id. It takes purchase and state consent to make a

federal enclave. Id. Defendants fail to show both requisites for the existence of a

federal enclave in any of Plaintiffs’ cases; thus they fail to show this Court has

jurisdiction over any plaintiff’s claim.

      Defendants’ notices of removal concede (as they must) that there is no

allegation identifying where Plaintiffs suffered hearing damage. See, e.g., Taylor,

Doc. 1 at 17. As a result, Defendants do not identify any federal enclave or show

the requisites thereof—state land purchased by the U.S. with the consent of the


                                           29
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 30 of 36




legislature. State consent ordinarily comes in the form of legislation. E.g., Mater,

200 F.2d at 123 (citing the Georgia statute that ceded state jurisdiction over Fort

McPherson to the federal government). Defendants do not point to a single state

statute consenting to exclusive federal jurisdiction over any territory, let alone

anywhere Plaintiffs have been. This federal Court should not, as Defendants do,

take the extraordinary step of assuming without evidence that any state consented

to give the federal government exclusive jurisdiction. Rather, the Court should

hold Defendants to their burden of establishing federal jurisdiction. Their failure

to come forward with evidence or allegation of state consent requires remand.

      Without any idea where Plaintiffs were injured, Defendants simply

speculate that “one or more” events might have happened in a federal enclave.

Doc. 1 at 17. Their speculation is based on conclusory assertions about the type of

noise that injured plaintiffs. Id. Their surmise lacks merit. It is more plausible

that the damaging noise alleged in the complaint occurred off a federal enclave

than on it.

      A.      Most of the Moving Plaintiffs Were Injured Wholly Outside of the
              United States

      Eight of the Plaintiffs have appended affidavits to this motion and each of

those affidavits establishes that those plaintiffs suffered all or the most substantial

part of their injuries outside of the United States, in either Iraq or Afghanistan. See

Taylor Aff (Ex. C); Braca Aff. (Ex. D); Wasylyna Aff. (Ex. E); Sultan Aff. (Ex. F); Scher

Aff. (Ex. G); Wallace Aff. (Ex. H).




                                           30
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 31 of 36




      Plaintiff Taylor was a contractor with both the Army and the Navy at

various points in time between 2007 and 2015 and used the 3M CAEv2 earplugs

during heavy convoy patrol work in Iraq while stationed with the 10th Mountain

Division and while serving as Chief Firearms Instructor at the Iraqi Police School.

See Taylor, Doc. 1-1 at ¶ 8; Ex. C at ¶ 3. Plaintiff Braca was a Counter IED expert

contractor who “used the 3M CAEv2 earplugs while on daily patrols in Iraq in

2008, and on several trips working in Afghanistan” between 2009 and 2018. See

Braca, Doc. 1-1 at ¶ 8-9; Ex. D at ¶ 3. Plaintiff Wasylyna was a “Security

Coordinator Contractor” with the Army, and wore the earplugs during combat

exercises in Iraq and Afghanistan. See Wasylyna Doc. 1-1 at ¶ 8-9; Ex. E at ¶ 3-4.

Plaintiff Sultan was a translator contractor with the Army, working in Baghdad,

Iraq, where he wore CAEv2 earplugs “while going out on missions,” or riding in

convoys, during which he “was exposed daily to loud noises from explosions, car

bombs, and heavy machinery.” See Sultan, Doc. 1-1 at ¶ 8-9; Ex. F at ¶ 2-3. Plaintiff

Scher was a truck driver with the Army and wore CAEv2 earplugs working in

Balad, Baghdad, Basra, and Ozul, Iraq “while operating and around trucks” to

haul and transport equipment and other items. See Scher, Doc. 1-1 at ¶ 8-9; Ex. G

at ¶ 2. And Plaintiff Wallace was a firefighter medic for a private contractor to the

United States military in Iraq (and, more specifically, in Fallujah, Iraq) where he

used the CAEv2 earplugs because of exposure to loud noises. See Wallace, Doc. 1-

1 at ¶ 8-9; Ex. H at ¶ 2.

      Importantly, Plaintiffs Braca, Sultan, Scher, and Wallace each avers that he

did not use the CAEv2 earplugs in the United States. See Ex. D at ¶ 4; Ex. F at ¶ 3;


                                         31
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 32 of 36




Ex. G at ¶ 4; Ex. H at ¶ 3. Additionally, Plaintiff Wasylyna was stationed in the

United States only “for a two-week training period at Fort Benning, Georgia” at

the beginning of his initial assignment and avers that he did not use the 3M CAEv2

earplugs while at Fort Benning. See Ex. E at 1, ¶¶ 3, 5

      B.     Neither foreign countries nor military installations located in
             foreign countries are federal enclaves

      Iraq is not a federal enclave.       See Goodwin v. Dyncorp Int’l, LLC, No.

3:14cv116, 2014 WL 12570917, at *2 (N.D. Fla. May 16, 2014) (holding that Iraq is

not a federal enclave). Neither is Afghanistan. See Gavrilovic v. Worldwide Language

Resources, Inc., 441 F. Supp. 2d 163, 176-177 (D. Me. 2006) (concluding that Bagram

Air Force based in Afghanistan is not a federal enclave). A plain reading of the

Enclave Clause demonstrates as much. The United States did not “purchase”

either Iraq or Afghanistan, and no state legislature “consent[ed]” to any purchase

(let alone a state legislature embracing the land purchased). See U.S. Const. art. I,

§ 8, cl 17. Both are required for the area in question to be deemed a federal enclave.

Both are lacking here.

      Nor would it make a difference if Plaintiffs wore the earplugs on a U.S.

military base in Iraq or Afghanistan. While authority on the issue is limited, all

the cases of which Plaintiffs are aware have rejected the argument that a foreign

U.S. military base could be a federal enclave. See Badilla v. Nat’l Air Cargo, Inc., No.

12-cv-1066A, 2013 WL 5723324, at *4 (W.D.N.Y. Oct. 21, 2013); Gavrilovic, 441 F.

Supp. 2d at 177; Nguyen v. Allied Signal, Inc., No. C 98-03616, 1998 WL 690854, at *1

(N.D. Cal. Sept. 29, 1998); see also Hawkins v. St. Louis Rams, LLC, 2019 WL 367644,



                                          32
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 33 of 36




at *2 n.3 (E.D. Mo. 2019) (“It is unclear, however, if [the federal enclave] doctrine

applies to military bases on foreign soil.”); Harris v. Kellogg, Brown & Root Servs.,

Inc., 796 F. Supp. 2d 642, 656 n.7 (W.D. Pa. 2011) (“Although the decisions in this

area are limited, courts have reasoned that the enclave clause does not apply to a

military installation in foreign countries.”). The conclusion all these courts have

reached “flows from the express language of the enclave clause,” which, again,

refers only to property acquired with the consent of a state legislature. Gavrilovic,

441 F. Supp. 2d at 177. A military base in either Iraq or Afghanistan could not have

been purchased with the consent of a state legislature. And any consent would

have been irrelevant anyway, because none of the States control any land in Iraq

or Afghanistan. The Enclave Clause’s reservation of federal jurisdiction is thus

inapplicable to Plaintiffs’ claim.

      Plaintiff Taylor’s affidavit does acknowledge that he was assigned to the

Navy Expeditionary Combat School in Mississippi for a period of time, that he

used 3M CAEv2 earplugs (and other protective devices) in serving as a firearms

instructor, and that he was exposed to some loud noises during that time. Ex. C

at ¶ 3. But that alone is not enough to justify resort to the Enclave Clause’s

reservation of federal jurisdiction.    That is so because minimal exposure to

damaging noise on a federal enclave is insufficient to establish federal jurisdiction

if most of the injury occurred off an enclave, as is the case here, given the

substantial exposure that occurred while Plaintiff was in Iraq. When injuries

“occur partially inside and partially outside the boundaries of an enclave, . . . the

state’s interest increases proportionally, while the federal interest decreases.” Akin


                                         33
      CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 34 of 36




v. Big Three Indus., 851 F. Supp. 819, 822 n.4 (E.D. Tex. 1994). Relying on that

principle, for example, one federal district court granted a motion to remand

where a personal injury plaintiff’s exposure to asbestos on a federal enclave was

“just a small portion of the total exposure: one of 17 locations and during six

months of the years-long exposure period.” Ballard v. Ameron Int’l Corp., No. 16-

cv-6074, 2016 WL 6216194, at *3 (N.D. Cal. Oct. 25, 2016). Defendants do not

contend Plaintiff was injured solely on federal enclaves, and the allegations

establish that Plaintiff was exposed to damaging sound off of such enclaves.

      C.     For All Other Plaintiffs, Defendants Have Not Met their Burden to
             Establish Jurisdiction Under the Enclave Clause

      As of the date this motion was filed, there were no affidavits available from

Plaintiffs Nisbet, Shott, or Martin. If those affidavits can be obtained, Plaintiffs

will seek to supplement this motion accordingly. But even in the absence of

affidavits, the record nevertheless fails to demonstrate that any of those Plaintiffs

suffered injury on federal enclaves and that Defendants cannot meet their burden

to sustain those removals based on a federal enclave theory, either.

      Plaintiff Nisbet “has been an Asset Recovery MHE Contractor” with the

Army whose “responsibilities included but were not limited to rifle training,

combat situations, and operating heavy equipment.” See Nisbet, Doc. 1-1 at ¶ 8.

Plaintiff Martin was an Equipment Operator with the Army between 2005 and

2018 and wore the earplugs “while operating heavy equipment and around

watercraft.” See Martin, Doc. 1-1 at ¶ 8-9. Even if the Court could presume that all

such activities occurred in the United States, the operation of heavy machinery and



                                         34
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 35 of 36




watercraft are not activities limited to federal enclaves; indeed, there’s likely more

heavy machinery and watercraft off them than on them. Likewise, Plaintiff Shott

was a “personal security detachment contractor” with the Army between January

2004 and November 2005, and wore the earplugs “during combat training and

shooting range.” See Shott, Doc. 1-1 at ¶ 8-9. Even in performing those activities,

Defendants’ assumption that Plaintiff’s injuries “undoubtedly occurred at a

facility or areas that qualifies as a federal enclave,” See Shott, Doc. 1 at 15, is wholly

unfounded; even assuming that those injuries occurred on a military installation -

which Plaintiff does not concede - not every military installation meets the strict

definition of a federal enclave, as previously noted. Federal jurisdiction cannot be

premised upon unproven assumptions. Indeed, all Defendants have shown is that

it is possible that Plaintiffs were injured on federal enclaves. But Defendants must

show more than the mere possibility of a federal enclave to clear the plausibility

threshold. Cf. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557–58 (2007). Having

failed to do so, they have cannot carry their burden of establishing federal

jurisdiction.

      D.        Defendants Cannot Meet their Burden to Support their Removals
                in a Federal Enclave Theory; Remand is Appropriate

      The Court must resolve all doubts in favor of remand. Transit Cas. Co. v.

Certain Underwriters at Lloyd’s of London, 119 F.3d 619, 625 (8th Cir. 1997).

Defendants do not identify any federal enclave where any injury occurred and

make unsupported leaps to claim these civilian Plaintiffs were injured on enclaves.

This does not establish federal jurisdiction.



                                           35
       CASE 0:20-cv-01763-JRT-KMM Doc. 13 Filed 09/09/20 Page 36 of 36




                                   CONCLUSION

      This Court lacks subject matter jurisdiction over this action, and it can so

hold for all of the reasons listed above. Plaintiffs respectfully request that the Court

promptly remand the case back to Minnesota state court, where it belongs.

Dated: September 9, 2020                Respectfully submitted,

                                        WATTS GUERRA LLP

                                        By: __s/ Mikal C. Watts____________
                                            Mikal C. Watts
                                            Texas State Bar No. 20981820
                                            mcwatts@wattsguerra.com
                                            Alicia O’Neill
                                            MN State Bar No. 0401566
                                            aoneill@wattsguerra.com
                                            Francisco Guerra IV (pending Pro Hac Vice)
                                            Texas State Bar No. 00796684
                                            fguerra@wattsguerra.com
                                            Erin Rogiers (pending Pro Hac Vice)
                                            Texas State Bar No. 24083597
                                            erogiers@wattsguerra.com
                                            5726 W. Hausman Rd., Suite 119
                                            San Antonio, Texas 78249
                                            Telephone: (210) 448-0500
                                            Facsimile: (210) 448-0501

                                            Attorneys for Plaintiffs




                                          36
